OPINION — AG — QUESTION(1): CAN THE OKLAHOMA STATE BOARD OF EMBALMERS AND FUNERAL DIRECTORS ACCEPT THE CONFERENCE GRADES FOR A LICENSE? —  THE OKLAHOMA STATE BOARD OF EMBALMERS AND FUNERAL DIRECTORS MAY NOT DELEGATE ITS DUTY TO DETERMINE THE QUALIFICATIONS OF APPLICANTS FOR LICENSES ISSUED BY THE BOARD  TO ANY INDEPENDENT AGENCY OR ASSOCIATION; HENCE, THE BOARD MAY NOT DELEGATE ITS DUTY TO DETERMINE THE GRADES OF AN APPLICANT ON A WRITTEN EXAMINATION TO SUCH OUTSIDE AGENCY IF SUCH GRADE WILL BE USED BY THE BOARD TO DETERMINE THE QUALIFICATIONS OF THE APPLICANT FOR A LICENSE.   QUESTION(2): CAN THE OKLAHOMA STATE BOARD HAVE TWO DIFFERENT EXAMINATIONS FOR AN OKLAHOMA LICENSE? — AFFIRMATIVE CITE: OPINION NO. 65-124 (HARVEY CODY)